Case 9:20-cv-81346-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             Case No.


 TOMAS MAIRENA,
 JOEL JACINTO,
 GABRIEL PEREZ GODINEZ, and
 QUEIN ARIEL JACINTO FIGUEROA

         Plaintiffs,

 v.

 TRADESTAFF MANAGEMENT, INC.,
 a Florida profit corporation, and
 MITCHELL J. DAIGLE

         Defendants.

 ______________________/

                                         COMPLAINT

         COMES NOW, the Plaintiffs. TOMAS MAIRENA, JOEL JACINTO, GABRIEL PEREZ

 GODINEZ, and QUEIN ARIEL JACINTO FIGUEROA, by and through their undersigned

 attorney, hereby files this lawsuit against Defendants, TRADESTAFF MANAGEMENT, INC.

 and MITCHELL J. DAIGLE, individually, and as grounds therefore alleges as follows:

                           JURISDICTION, PARTIES, AND VENUE

 1. This matter in controversy concerns unpaid overtime payments, liquidated damages, and

      attorney’s fees.

 2. This is an action for damages and is brought pursuant to the Fair Labor Standards Act, 29

      U.S.C. §207 (“FLSA”), for unpaid overtime.




                                   __________________________
                                   Scott Wagner & Associates, P.A.
                                             Complaint
                                            Page 1 of 8
Case 9:20-cv-81346-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 2 of 8



 3. This Court has original jurisdiction over this matter insofar as the matter involves a federal

    question, namely violation of 29 U.S.C. §216(b).

 4. Plaintiff Mairena is a resident of Miami-Dade County, Florida

 5. Plaintiff Jacinto is a resident of Palm Beach County, Florida.

 6. Plaintiff Godinez is a resident of Palm Beach County, Florida.

 7. Plaintiff Figueroa is a resident of Palm Beach County, Florida.

 8. Defendant TRADESTAFF MANAGEMENT, INC. (hereinafter referred to as “TMI” or

    “Defendant”) has a principal address at 583 105th Avenue N, Unit 1, Royal Palm Beach, L

    33411.

 9. Defendant MITCHELL J. DAIGLE (herein referred to as “Daigle) is a resident of Palm Beach

    County, Florida.

 10. This cause of action arose in Palm Beach County, Florida.

 11. Palm Beach County, Florida is proper venue for this action because Plaintiffs and at all times

     material hereto, were employed by and had dealings with Defendant in Palm Beach County,

     Florida.

 12. Defendants failed to pay Plaintiff the mandatory overtime wages as required under federal law.

 13. Defendants have annual gross sales volume that exceeds the statutory requirements of

    $500,000.00 per annum.

 14. Defendants, at all times material hereto, was an enterprise engaged in interstate commerce or

    in the production of goods for commerce as defined in Section 3(r) and 3(s) of the Act.

 15. Defendant Daigle is an employer in that he was acting directly or indirectly in the interest of

    the corporate defendant and otherwise exercised operational control over the company and/or

    plaintiff’s work. Daigle was involved in the payment of wages to plaintiff including his

                                    __________________________
                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 2 of 8
Case 9:20-cv-81346-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 3 of 8



    overtime status.

 16. Plaintiff’s job duties were such that they themselves were each individually engaged in

    commerce.

                                 INDIVIDUAL ALLEGATIONS

 Mairena

 17. Plaintiff Mairena was employed with Defendants from June 5, 2018 up to and including his

    separation on May 15, 2020.

 18. Plaintiff Mairena’s position was machine operator.

 19. At all times he was a non-exempt employee.

 20. During Plaintiff Mairena’s employment with Defendants, he was compensated at a rate of

    $23.00 per hour, with an overtime rate of $34.50.

 21. During the last weeks of his employment, Plaintiff Mairena worked 55 hours, but was not

    compensated for any of his work.

 22. As such, Plaintiff Mairena is owed as follows: $920.00 for his regular rate of pay for 40 hours,

    plus $517.50 for his additional 15 hours of overtime. Plaintiff Mairena seeks $1,437.50 in back

    wages and other relief as set forth herein.

 Jacinto

 23. Plaintiff Jacinto was employed with Defendants from March 15, 2020 up to and including his

    separation on April 3, 2020.

 24. Plaintiff Jacinto’s position was carpenter.

 25. At all times, he was a non-exempt employee.

 26. During Plaintiff Jacinto’s employment with Defendants, he was compensated at a rate of

    $20.00 per hour.

                                     __________________________
                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 3 of 8
Case 9:20-cv-81346-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 4 of 8



 27. During his last week of employment, Plaintiff Jacinto worked 40 hours, but was not

    compensated for any of his work that last week.

 28. As such, Plaintiff Jacinto is owed as follows: $800.00. Plaintiff seeks $800 in back wages and

    other relief as set forth herein.

 Godinez

 29. Plaintiff Godinez was employed with Defendants from May 2019 up to and including his

    separation on March 20, 2020.

 30. Plaintiff Godinez’s position was a carpenter.

 31. At all times he was non-exempt.

 32. During Plaintiff Godinez’s employment with Defendants, he was compensated at a rate of

    $21.00 per hour, with an overtime rate of $31.50.

 33. During his last week of employment, Plaintiff Godinez worked 32 hours, but was not

    compensated for any of his work.

 34. As such, Plaintiff Godinez seeks $672.00 in back wages and other relief as set forth herein.

 Figueroa

 35. Plaintiff Figueroa was employed with Defendants from June 5, 2019 up to and including his

    separation on April 3, 2020.

 36. Plaintiff Figueroa’s position was a carpenter with duties that included: cutting wood, making

    molds, cleaning up trash.

 37. During Plaintiff Figueroa’s employment with Defendants, he was compensated at a rate of

    $20.00 per hour.

 38. During the time period of his last week of employment, Plaintiff Figueroa worked 40 hours,

    but was not compensated for any of this work.

                                        __________________________
                                        Scott Wagner & Associates, P.A.
                                                  Complaint
                                                 Page 4 of 8
Case 9:20-cv-81346-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 5 of 8



 39. As such, Plaintiff Figueroa seeks $800.00 in back wages and other relief as set forth herein.

                                    COMMON ALLEGATIONS

 40. Plaintiffs and each of them worked without being paid their wages as required under federal

    law. 29 USC §201, et. Seq.

 41. Plaintiffs are non-exempt employees under the FLSA.

 42. Plaintiffs Mairena, Jacinto, Godinez and Figueroa are all owed back wages and have a

    minimum wage claim against the Defendants.

 43. Plaintiff Mairena also has a claim for unpaid overtime against the Defendants.

 44. The Defendants are joint employers as that term is defined under the FLSA.

                                   COUNT I
             PLAINTIFFS MAIRENA, JACINTO, GODINEZ, AND FIGUEROA
                          MINIMUM WAGE VIOLATION
                              ALL DEFENDANTS

    Plaintiffs re-allege and reference each and every allegation contained in the preceding

 Paragraphs 1 through 44 and incorporates the same as set forth fully herein.

 45. Plaintiffs are covered, non-exempt employees and are entitled to compensation for all hours

    worked.

 46. Plaintiffs worked and were not paid by Defendants.

 47. Defendants, failed to compensate Plaintiffs.

 48. The Defendants’ failure to properly compensate Plaintiffs is in violation of the Fair Labor

    Standards Act, pursuant to 29 U.S.C. §207. Plaintiffs are aware of hours for which they were

    not compensated in the preceding period of time.

 49. Defendants’ failure to pay Plaintiffs wages was the result of intentional, willful misconduct.

 50. As a direct and proximate result of the Defendants’ actions, Plaintiffs have obtained counsel

                                    __________________________
                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 5 of 8
Case 9:20-cv-81346-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 6 of 8



    to represent them in this action and have agreed to incur reasonable attorney’s fees and costs

    for the prosecution of this matter. As a result, Plaintiffs are entitled to reimbursement and/or

    an award of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

 51. As a direct and proximate result of the Defendants’ actions, Plaintiffs have suffered damages.

 52. As a result of Defendants’ conduct, Plaintiffs are entitled to unpaid wages, liquidated

    damages and other penalties.

    WHEREFORE, Plaintiffs pray that judgment be entered in their favor and against the

 Defendants as follows: The Plaintiffs be awarded general and compensatory damages, liquidated

 damages, prejudgment interest; that Plaintiffs be awarded reasonable attorneys’ fees and costs of

 suit pursuant to 29 U.S.C.A. §216; and that Plaintiffs be awarded other and further relief as the

 Court deems just and proper.

                                 COUNT II
                            UNPAID OVERTIME
        IN VIOLATION OF THE FAIR LABOR STANDARDS ACT 29 U.S.C. §207
                             ALL DEFENDANTS

    Plaintiffs re-allege and reference each and every allegation contained in the preceding

 Paragraphs 1 through 44 and incorporates the same as set forth fully herein.

 53. Plaintiff Mairena,was a covered, non-exempt employees and are entitled to overtime

    compensation for all hours worked in excess of forty (40) hours per week.

 54. Plaintiff worked in excess of forty (40) hours per week while employed with the Defendants.

 55. Plaintiff was not paid overtime.

 56. Defendants, failed to compensate Plaintiff up to one and a half times his hourly rate for all

    worked performed in excess of forty (40) hours.

 57. The Defendants’ failure to properly compensate Plaintiff is in violation of the Fair Labor

                                    __________________________
                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 6 of 8
Case 9:20-cv-81346-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 7 of 8



    Standards Act, pursuant to 29 U.S.C. §207.

 58. Defendants’ failure to pay Plaintiff overtime was the result of intentional, willful

    misconduct, such that Plaintiff is are entitled to overtime payments for the entire preceding

    period.

 59. As a direct and proximate result of the Defendants’ actions, Plaintiff has obtained counsel to

    represent him in this action and has agreed to incur reasonable attorney’s fees and costs for

    the prosecution of this matter. As a result, Plaintiff is entitled to reimbursement and/or an

    award of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

 60. As a direct and proximate result of the Defendants’ actions, Plaintiff has suffered damages.

 61. As a result of Defendants’ conduct, Plaintiff is are entitled to unpaid wages for overtime,

    liquidated damages and other penalties.

    WHEREFORE, Plaintiff prays that judgment be entered in his favor and against the

 Defendants as follows: The Plaintiff shall be awarded general and compensatory damages,

 liquidated damages, prejudgment interest; that Plaintiff shall be awarded reasonable attorneys’ fees

 and costs of suit pursuant to 29 U.S.C.A. §216; and that Plaintiff shall be awarded other and further

 relief as the Court deems just and proper.

       Dated this 19th day of August 2020.

                                       SCOTT WAGNER & ASSOCIATES, P.A.
                                       Jupiter Gardens
                                       250 South Central Boulevard
                                       Suite 104-A
                                       Jupiter, FL 33458
                                       Telephone: (561) 653-0008
                                       Facsimile: (561) 653-0020

                                       s/Cathleen Scott
                                       Cathleen Scott, Esq.
                                       Florida Bar Number 135331
                                     __________________________
                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 7 of 8
Case 9:20-cv-81346-RS Document 1 Entered on FLSD Docket 08/19/2020 Page 8 of 8



                              Primary e-mail: CScott@scottwagnerlaw.com
                              Secondary e-mail: mail@scottwagnerlaw.com
                              Secondary Address: 101 Northpoint Parkway
                              West Palm Beach, FL 33407
                              www.ScottWagnerLaw.com




                            __________________________
                            Scott Wagner & Associates, P.A.
                                      Complaint
                                     Page 8 of 8
